Citation Nr: 1134743	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-36 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active military service from July 1965 to April 1969 and from February 1991 to April 1991, during the Vietnam Era and the Gulf War Era.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of that hearing is associated with the claims file.

In a February 2011 lay statement, the Veteran appeared to have raised the issues of entitlement to service connection for tinnitus and hearing loss.  These matters are referred to the RO for appropriate action.

Because the Veteran testified that he was employed full-time at the RO in Pittsburgh, Pennsylvania, a claim for a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU) is not raised in the instant appeal.  (Transcript (T.) at page (pg.) 11)).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO/Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record finds that the additional substantive development, as outlined in the directives below, is necessary prior to further appellate review of the issue on appeal.  

The Veteran seeks an increased disability rating in excess of 50 percent for his PTSD.  During his hearing before the undersigned, the Veteran testified that his PTSD had worsened since VA last examined him in April 2010, primarily due to an increase in anxiety, socially-isolated behaviors and some impaired impulse control (e.g., physical assault on a store employee during the Holiday season).  (T. at pages (pgs.) 3, 11)).  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  Accordingly, in order to accurately assess the severity of the Veteran's PTSD, he should be afforded a new and contemporaneous VA psychiatric examination.  See 38 U.S.C.A. § 5103A (West 2002).

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  

During the hearing, the Veteran testified that he had continued to seek monthly treatment for his PTSD at the Pittsburgh, Pennsylvania VA Medical Center (VAMC).  (T. at pg. 2).  Treatment records from the above-cited VA facility dated through March 2010 are of record.  As more recent treatment records might show an increase in severity of the Veteran's PTSD, they should be secured on remand.   The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  




Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain all treatment records pertaining to the Veteran from the Pittsburgh, Pennsylvania VAMC, dated from March 2010 to the present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After any additional treatment records have been obtained and associated with the claims file pursuant to directive 1, schedule the Veteran for a VA psychiatric examination, with an appropriate examiner, to determine the current severity of his PTSD.  The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the entire claims file in conjunction with the examination.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means.

All tests and studies deemed necessary by the examiner should be performed.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3.  Thereafter, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his increased evaluation claim.  His cooperation in VA's efforts to develop the claim, including reporting for the scheduled VA psychiatric examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his increased evaluation claim.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


